Citation Nr: 0831306	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for lumbar disc 
disease, status post spinal fusion.  

3.  Entitlement to service connection for cervical 
spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2004 by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That rating decision denied entitlement to 
service connection for disabilities of the neck and lower 
back along with diabetes mellitus.  The veteran was notified 
of that action and he appealed to the Board for further.  The 
veteran then presented testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) via a hearing in July 2008; 
a transcript of that hearing was produced and has been 
included in the claims folder for review.

The issues of the spine are addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


FINDING OF FACT

On July 28, 2008, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that he was withdrawing his appeal on the issue of 
entitlement to service connection for diabetes mellitus.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to service 
connection for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2007).

In July 2008, the veteran proffered testimony before the 
Board.  At the beginning of said testimony, the veteran 
informed the AVLJ that he was withdrawing his appeal with 
respect to the claim for entitlement service connection for 
diabetes mellitus.  

It is apparent to the Board that the veteran has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issue and it is 
dismissed.


ORDER

Entitlement to service connection for diabetes mellitus is 
dismissed.

REMAND

The two remaining issues on appeal involve the veteran's 
cervical segment of the spine and the lumbar segment of the 
spine.  The veteran contends that when he was returning to an 
unnamed US Naval Base, he was involved in an accident.  He 
maintains that he "broke" bones in his back and leg, and 
that he received treatment for these conditions at the 
Bethesda Naval Hospital.  The service medical records 
indicate that the veteran was involved in a motor vehicle 
accident in March 1971, but the records for any treatment he 
may have received do not appear to be included in the 
veteran's service treatment records.  Because these records 
are not of record but are important in making a determination 
on the claim before the Board, the Board believes that the 
claim should be remanded so that an additional search for the 
"missing" records occurs.  Hence, the claim will be 
remanded to the RO/AMC.

Additionally, a review of the veteran's DD 214 suggests that 
at different times during his enlistment, he may have been 
absent without leave (AWOL).  AWOL may, in some instances, be 
considered willful misconduct.  If the veteran was AWOL and 
if he injured his neck and lower while he was in an AWOL 
status, service connection could be denied.  In other words, 
service connection may not be granted for a disease, 
disability, or disorder that is caused by the veteran's own 
willful misconduct.  Because VA does not have enough 
information concerning whether the veteran was AWOL when he 
claims he was injured, the case must be returned to the 
RO/AMC for additional development.  Specifically, the Board 
must ask that the RO/AMC obtain the veteran's service 
personnel records so that information concerning the 
veteran's duty status can be gleaned from those records.  

The VA has also been given notice that the veteran could be 
receiving Social Security Administration (SSA) benefits, and 
since this could have a direct effect on the veteran's claim, 
any SSA records should be obtained and associated in the 
claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992) (VA has a duty to attempt to secure all records 
of the SSA regarding the veteran's determination of 
unemployability for SSA purposes).  These records must be 
obtained because they may provide additional insight into the 
veteran's claim.  Thus, the claim must also be returned to 
the AMC/RO for the purpose of obtaining those SSA records.

Finally, the record does show that the veteran now suffers 
from disabilities affecting the lumbar and cervical segments 
of the spine.  The private medical records submitted by the 
veteran suggest that the disorders are "old" in nature, and 
possibly existed prior to 1990, as claimed by the veteran.  
Although a VA doctor has proffered an opinion concerning the 
etiology of the two conditions, the examiner specifically 
noted that he was unable to review all of the veteran's 
medical records prior to issuing an etiological opinion.  
After considering the statements provided by the veteran 
along with the note offered by the VA examiner in August 
2004, it is the opinion of the Board that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment should be 
accomplished.  This will ensure that the disability 
evaluation is a fully informed one in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Moreover, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board's decision on 
the merits of his claim is issued.  In other words, because, 
in the opinion of the Board, a physician has not commented 
specifically on the veteran's contentions and assertions, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received from August 
1971 to January 1990 for his lower back 
and neck disabilities, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

2.  The AMC/RO should request from the 
National Personnel Records Center (NPRC) 
copies of all the veteran's personnel 
records and any hospital records from the 
Bethesda Naval Hospital for purported 
treatment in March 1971.  

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as actual 
surgical/clinical records from the 
Bethesda Naval Hospital for February, 
March, and April 1971.  

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  Moreover, the veteran 
must be notified, in writing, of any 
failed attempt.

3.  The AMC/RO should request the 
appellant's records from the Social 
Security Administration (SSA), to include 
any SSI or disability determination and 
associated medical records.  If records 
are unavailable, please have the SSA so 
indicate.

4.  The AMC/RO should schedule the 
veteran for an examination for the 
purpose of determining the nature, cause, 
and etiology of any disability of the 
lumbar and cervical segments of the 
spine.  The examiner should be asked to 
express an opinion as to whether each 
disability is related to or was caused by 
the veteran's military service or whether 
each disability is more likely due to a 
motor vehicle accident that occurred 
after the veteran was discharged from 
service.  It would be useful if the 
examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Further, 
if warranted a line of duty determination 
should be made.

7.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.


The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


